Citation Nr: 1614701	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-41 429	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1998 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's lumbar strain is manifested by functional impairment consisting of subjective complaints of pain and limitation of motion, without limitation of forward flexion of the thoracolumbar spine to 60 degrees or limitation of the combined range of motion of the thoracolumbar spine to 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the lumbar strain are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a September 2009 letter sent prior to the decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in October 2009 and September 2015 in conjunction with the claim on appeal.  The Veteran's representative alleged the September 2015 VA examination was inadequate for rating purposes because the examiner did not review the Veteran's file and updated imaging studies have not been obtained since the October 2009 VA examination.  The Board finds, however, that the examination is adequate in order to evaluate the severity of the Veteran's service-connected back disability and no further examination is required.

In this regard, the Board acknowledges that the September 2015 VA examiner did not review the Veteran's claims file during the examination; however, the Board finds that the examination was adequate because the examiner conducted a physical examination and was familiar with the Veteran's self-reported medical history and the current symptoms of her low back disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (mere fact examiner did not review claims file does not render an examination inadequate when report shows the examiner is familiar with the claimant's medical history).  Furthermore, the rating criteria under which the Veteran's back disability is rated does not require imaging or diagnostic tests for rating purposes.  Moreover, in contrast to the Veteran's representative's allegations, the Board finds that the examinations of record are adequate to decide the Veteran's claim as they include an interview with the Veteran, a review of the record, and full physical examination, addressing the relevant rating criteria.  Consequently, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

The Veteran's lumbar strain is currently rated as 10 percent under Diagnostic Code 5237, which pertains to lumbosacral strain.  However, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran submitted her current claim for an increased rating in June 2009 and contends that her back disability is more severe than as represented by the currently assigned 10 percent rating.  

A June 2009 X-ray of the lumbar spine conducted at the Pratt Medical Center revealed mild lower lumbar facet joint arthritis and no lumbar disc herniation.  A September 2009 VA treatment record reflects complaints of back pain.  At such time, the Veteran denied paresthesia and physical examination revealed full range of motion of all joints with positive straight leg raise on the right side.  It was also noted that she had tenderpoints.  The assessment was that the Veteran's symptoms were consistent with fibromyalgia and may have been more prominent on the right side due to her history of sciatica.  In August 2009, it was again noted that fibromyalgia was suspected.

In an October 2009 statement, the Veteran indicated that she had pain in the back, neck, arm and leg pain that causes her to fall and drop things, and results in difficulty sleeping, playing with her family, working out, riding in a car, and standing or sitting for prolonged periods of time.  Similarly, in an October 2009 statement from the Veteran's spouse reflects his report of witnessing a significant reduction in the Veteran's physical abilities, to include restrictions from playing with their children and performing house hold duties.  

The Veteran underwent a VA examination for her back in October 2009.  At such time, she reported that she has limitation in walking and experiences falls due to her spine.  She reported spinal stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  She further reported constant severe pain, including flare-ups, during which she experiences functional impairment which included difficulty walking.

Upon physical examination, the Veteran's posture was within normal limits, her gait was within normal limits, her walking was steady and she did not require any assistive device for ambulation.  Further, the examination revealed no evidence of radiation, muscle spasm, guarding, or weakness, although some tenderness was noted in the lumbar area.  Straight leg raising was negative bilaterally.  Lasegue's sign was negative, there was no atrophy in the limbs, and no ankylosis of the thoracolumbar spine.  The examiner reported that her forward flexion was to 90 degrees and the degree at which pain began was 66 degrees.  The Veteran's combined range of motion was to 240 degrees and the degree at which pain began was 197 degrees.  There was no reduced range of motion with repetition.  Thus, the Veteran's forward flexion was greater than 60 degrees, and the combined range of motion was greater than 120 degrees, even when considering the degree at which the Veteran begins to experience pain.  The examiner reported pain as the only factor causing a functional impact, with no fatigue, weakness, lack of endurance and incoordination.  The examination supports a 10 percent disability rating.

Furthermore, neurological examination at the October 2009 VA examination revealed no sensory deficits from L1-L5 or S1 based on sensory testing with pinprick and vibratory sense, light touch, and position sense.  There was no lumbosacral motor weakness.  Reflexes were normal.  There was no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  As such, without evidence of objective neurologic abnormalities or intervertebral disc syndrome, such findings do not support separate ratings for neurological impairment or a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Veteran underwent another VA examination in September 2015 to determine the severity of her back disability.  At such time, the Veteran reported that her condition has worsened, causing her to fall and drop things, and results in difficulty sleeping, playing with her family, working out, long rides in cars, and standing or sitting for prolonged periods of time.

Upon examination, the following ranges of motion were noted: forward flexion was to 80 degrees and the degree at which pain began was 70 degrees; the Veteran's combined range of motion was to 205 degrees and the degree at which pain began was 170 degrees; range of motion was reduced after repetition to 75 degrees forward flexion and 175 degrees combined.  Thus, no evidence shows the Veteran's forward flexion reduced to 60 degrees or her combined range of motion to 120 degrees, which would support a higher rating.

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, the September 2015 examination report considered these principles and there is no indication that increased compensation would be warranted.  Pain was the only factor listed that caused functional loss and there is no indication that increased compensation would be warranted based on the Veteran's level of pain.  Her range of motion was slightly reduced due to pain, and as stated above, forward flexion was not reduced to 60 degrees, or combined range of motion to 120 degrees.

Further, the September 2015 VA examiner reported that the Veteran had no flare-ups, muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There is also no evidence of ankylosis of the thoracolumbar or entire spine.  Additionally, the examiner found no evidence of intervertebral disc syndrome or incapacitating episodes to warrant a higher rating.

With respect to consideration of neurologic abnormalities pursuant to Note (1) of the General Rating Formula, the Board finds that there are no associated objective neurologic abnormalities.  In this regard, the Board is cognizant that the Veteran has complained of migrating pain to her arms and legs, to both the October 2009 and September 2015 VA examiners.  Similarly, in an August 2009 VA treatment record, she reported migrating pain in her arms and legs, and that sometimes her hand "gives out" and she drops what she is holding.

However, objective examination fails to reveal the presence of objective neurologic abnormalities resulting in radiculopathy.  Specifically, as noted previously, neurological examination at the time of the October 2009 VA examination was normal.  Furthermore, the September 2015 VA examiner reported no radicular pain or any other signs or symptoms due to radiculopathy.  Moreover, the Veteran's muscle strength, reflex, and sensory examination, and straight leg raising tests were all normal.  No neurologic abnormalities or findings related to her back were found by the examiner.  In this regard, the Board accords great probative weight to the findings at the VA examinations as such examiners considered the Veteran's subjective symptomatology, but found no objective neurologic abnormalities on examination.  Moreover, radiating pain is specifically contemplated in her 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, the record does not show, and the Veteran has not alleged, that her low back disability results in bladder or bowel impairment.  Therefore, the Board finds that separate ratings for neurological impairment are not warranted.

In determining that a higher rating for her back disability is not warranted, the Board finds that the Veteran's report of back pain is credible and consistent with the medical evidence of record, as are her and her spouse's statements regarding the functional impairment resulting from such disability.  However, with regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc., the Board places greater probative weight on the findings of the October 2009 and September 2015 VA examiners as they have training and expertise in evaluating orthopedic and neurologic disabilities, and are able to provide precise range of motion findings through use of a goniometer.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16  (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the Veteran is only service-connected for her back disability, further discussion of Johnson is not necessary. 

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to her low back disability as well as the functional impairment resulting from symptoms related to such disability, to include difficulty sleeping, playing with her family, working out, riding in a car, and standing or sitting for prolonged periods of time.  

Moreover, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. 
§ 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. 
§ 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, the Veran's 10 percent rating contemplates her functional loss, to include limited range of motion, as a result of her low back symptomatology.

Therefore, there are no additional symptoms of the Veteran's service-connected low back disability that are not contemplated by the rating schedule, to warrant an extra-schedular rating.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected low back disability.  As such, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39  (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The Board notes that, the Veteran does not contend, and the evidence does not otherwise indicate, that the low back disability precludes substantially gainful employment.  Moreover, as noted in a September 2009 VA treatment record, the Veteran is an administrative assistant for the Marines and she is able to do her job as long as she doesn't have to do a lot of lifting.  For these reasons, the issue of entitlement to a TDIU is not raised in this case and, as such, need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's low back disability.  Therefore, the benefit of the doubt doctrine is not applicable, and her increased rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for lumbar strain is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


